UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1986


ELSA YANIRA LUNA-DEPORTILLO; J.L.P.; V.M.P.; H.S.P.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 13, 2021                                      Decided: February 3, 2022


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Petition granted; vacated and remanded by unpublished per curiam opinion.


Elsa Yanira Luna-Deportillo; J.L.P.; V.M.P.; H.S.P., Petitioners Pro Se. Jesse David
Lorenz, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elsa Yanira Luna-Deportillo and her children, natives and citizens of El Salvador,

petition for review of an order of the Board of Immigration Appeals (Board) dismissing

their appeal from the immigration judge’s decision denying Luna-Deportillo’s applications

for asylum, withholding of removal, and protection under the Convention Against Torture

(CAT). After the petition for review was filed in this court, the Attorney General issued

In re L-E-A, 28 I. & N. Dec. 304 (A.G. 2021) (In re L-E-A-III) (vacating in its entirety In

re L-E-A-, 27 I. &. N. Dec. 581 (A.G. 2019) (In re L-E-A-II)). We requested supplemental

briefing on the issue of whether the Petitioners’ particular social group was cognizable in

light of In re L-E-A-III. After considering the parties’ supplemental briefs, we grant the

petition for review and remand for further proceedings.

       The Board dismissed the Petitioners’ appeal after determining that Luna-

Deportillo’s particular social group of the nuclear family of a teenage girl who was

threatened due to her refusal to join a criminal gang and the gang’s perception that she was

a “snitch” was not cognizable. The Board relied on the Attorney General’s decision in In

re L-E-A-II to conclude that the Petitioners’ nuclear family was not socially distinct and

was impermissibly circularly defined. In light of the Attorney General’s decision to vacate

In re L-E-A-II in its entirety and our precedent holding that the nuclear family is the

“prototypical example of a particular social group,” Crespin-Valladares v. Holder, 632

F.3d 117, 125 (4th Cir. 2011) (internal quotation marks omitted), we conclude that the

Board erred by rejecting Luna-Deportillo’s particular social group for lacking social

distinction. We further conclude that the particular social group was not impermissibly

                                             2
circularly defined. The particular social group of the nuclear family exists independently

of the fact that the family members fear persecution on account of the criminal gang’s

attempt to recruit Luna-Deportillo’s daughter.

       Accordingly, we grant the petition for review and remand the case to the Board for

further proceedings. ∗    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                     PETITION GRANTED; VACATED AND REMANDED




       ∗
           We take no position on whether the Petitioners should be granted relief.

                                               3